Exhibit 10.23

 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This Second Amendment to Amended and Restated Credit Agreement (this
“Amendment”) is entered into as of November 4, 2010, by and among AMERICAN
CRYSTAL SUGAR COMPANY, a cooperative corporation formed under the laws of the
State of Minnesota (the “Borrower”), the several banks and other financial
institutions from time to time party to the Credit Agreement referred to below
(the “Lenders”), and COBANK, ACB, a federally chartered banking organization
(“CoBank”), in its capacity as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).

 

RECITALS

 

The Borrower, the Lenders and the Administrative Agent are parties to that
certain Amended and Restated Credit Agreement dated as of July 30, 2009 (as
amended by a First Amendment to Amended and Restated Credit Agreement dated as
of July 30, 2010, and as may be further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).

 

The Borrower has requested to increase the Commitment Amount for the Revolving
Credit Facility (each as defined in the Credit Agreement) in accordance with
Section 2.16(b) of the Credit Agreement, and the Lenders are willing to grant
such request on the terms and subject to the conditions contained in this
Amendment and Section 2.16(b) of the Credit Agreement.

 

ACCORDINGLY, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Section 1.              Definitions.  Capitalized terms used and not otherwise
defined herein shall have the meanings given them in the Credit Agreement.

 

Section 2.              Amendments to the Credit Agreement.  The Credit
Agreement is hereby amended as follows:

 

(a)           Amendment to Section 1.1 of the Credit Agreement (Definitions). 
Section 1.1 of the Credit Agreement is hereby amended by amending and restating
each of the following definitions:

 

“Aggregate Revolving Credit Facility Commitment Amount” means $400,000,000,
constituting the sum of the Revolving Credit Facility Commitments of all
Lenders, subject to adjustment in accordance with Section 2.16(a).

 

“Fee Letter” means, collectively, the separate agreement dated as of the Closing
Date, the separate agreement dated as of June 30, 2010, and the separate
agreement dated as of October 14, 2010, each between the Borrower and the

 

--------------------------------------------------------------------------------


 

Administrative Agent, and each setting forth certain fees to be paid by the
Borrower to the Administrative Agent for the Administrative Agent’s own account
or for the account of the Lenders, as more fully set forth therein.

 

(b)           Amendment to Section 2.16(b)(i) of the Credit Agreement (Request
to Increase).  Section 2.16(b)(i) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

(i)            Request to Increase.  From and after November 4, 2010, and
provided no Event of Default has occurred and is continuing, the Borrower may
from time to time propose to increase the Commitment Amount for any Facility in
accordance with this Section 2.16(b).  The aggregate principal amount of the
increase to the Commitment Amount for such Facility (the “Increased Facility
Amount”) shall not exceed $100,000,000 and each increase shall be at least
$10,000,000.  The Borrower shall provide notice to the Administrative Agent of
any requested Increased Facility Amount.  The Administrative Agent may, in its
sole discretion, offer one or more Lenders the opportunity (but not the
obligation), for a period of 20 days following receipt of such notice, to elect
by notice to the Borrower and the Administrative Agent to subscribe to
participate in the Increased Facility Amount.  Each such Lender that fails to
respond to such a notice shall be deemed to have elected not to subscribe to or
increase its Percentage in such Facility.

 

(c)           Amendments to Exhibits A and O to the Credit Agreement.  The
Credit Agreement is hereby amended by deleting Exhibits A and O to the Credit
Agreement and replacing them in their entirety with Exhibits A and O to this
Amendment.

 

Section 3.              References.  All references in the Credit Agreement to
“this Agreement” shall be deemed to refer to the Credit Agreement as amended
hereby, and any and all references in any other Loan Document to the Credit
Agreement shall be deemed to refer to the Credit Agreement as amended hereby.

 

Section 4.              No Other Changes.  Except as expressly set forth herein,
all terms of the Credit Agreement and each of the other Loan Documents remain in
full force and effect.

 

Section 5.              Representations and Warranties.  The Borrower hereby
represents and warrants to the Administrative Agent and the Lenders as follows:

 

(a)           The Borrower has all requisite power and authority, corporate or
otherwise, to execute and deliver this Amendment and to perform its obligations
under this Amendment and the Loan Documents to which the Borrower is a party. 
This Amendment and the Loan Documents to which the Borrower is a party have been
duly and validly executed and delivered to the Administrative Agent by the
Borrower, and this Amendment and the Loan Documents to which the Borrower is a
party constitute the Borrower’s legal, valid and binding obligations,
enforceable in accordance with their terms.

 

2

--------------------------------------------------------------------------------


 

(b)           The execution, delivery and performance by the Borrower of this
Amendment and the Loan Documents to which the Borrower is a party have been duly
authorized by all necessary corporate or other action and do not and will not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate the Borrower’s Organizational Documents or any provision
of any law, rule, regulation or order presently in effect having applicability
to the Borrower, or (iii) result in a breach of, or constitute a default under,
any indenture or agreement to which the Borrower is a party or by which the
Borrower or its properties may be bound or affected.

 

(c)           All of the representations and warranties contained in Article IV
of the Credit Agreement and in each other Loan Document are correct on and as of
the date hereof as though made on and as of such date, except to the extent that
such representations and warranties relate solely to an earlier date.

 

(d)           No event has occurred and is continuing, or would result from the
execution and delivery of this Amendment or the other documents contemplated
hereunder to which the Borrower is a party, which constitutes a Default or an
Event of Default.

 

Section 6.              Effectiveness.  This Amendment shall be effective only
if the Administrative Agent has received, on or before the date of this
Amendment (or such later date as the Administrative Agent may agree in writing),
each of the following, each in form and substance acceptable to the
Administrative Agent in its sole discretion:

 

(a)           this Amendment, duly executed by the Borrower;

 

(b)           an Acknowledgment and Agreement of Guarantor, duly executed by the
Guarantor;

 

(c)           amended and restated Revolving Credit Facility Notes, duly
executed by the Borrower in favor of each of the Revolving Credit Facility
Lenders whose Revolving Credit Facility Commitment has increased in accordance
with this Amendment;

 

(d)           a certificate of the secretary or other appropriate officer of the
Borrower certifying (i) that the execution, delivery and performance of this
Amendment and the other documents contemplated hereunder to which the Borrower
is a party have been duly approved by all necessary action of the Governing
Board of the Borrower, and attaching true and correct copies of the applicable
resolutions granting such approval; (ii) that the Organizational Documents of
the Borrower, which were certified and delivered to the Administrative Agent
pursuant to the most recent certificate of secretary or assistant secretary
given by the Borrower to the Lenders, continue in full force and effect and have
not been amended or otherwise modified except as set forth in the certificate to
be delivered as of the date hereof; and (iii) that the officers and agents of
the Borrower who have been certified to the Administrative Agent, pursuant to
the certificate of secretary or assistant secretary given by the Borrower to the
Administrative Agent, as being authorized to sign and to act on behalf of the
Borrower continue to be so authorized or

 

3

--------------------------------------------------------------------------------


 

setting forth the sample signatures of each of the officers and agents of the
Borrower authorized to execute and deliver this Amendment and all other
documents, agreements and certificates on behalf of the Borrower;

 

(e)           a signed copy of an opinion of counsel for each Obligor addressed
to the Administrative Agent, on behalf of the Lenders, with respect to the
matters contemplated by this Amendment and all other documents, agreements and
certificates contemplated hereunder;

 

(f)            the absence of any Material Adverse Effect, financial or
otherwise, affecting the Borrower or the Consolidated Group since July 15, 2010;
and

 

(g)           payment of all fees and expenses due and payable pursuant to the
Fee Letter dated as of October 14, 2010, and Section 9 hereof.

 

Section 7.              No Waiver.  The execution of this Amendment and any
documents, agreements and certificates contemplated hereunder shall not be
deemed to be a waiver of any Default or Event of Default or any other breach,
default or event of default under any Loan Document or other document held by
the Administrative Agent or any Lender, whether or not known to the
Administrative Agent or any Lender and whether or not existing on the date of
this Amendment.

 

Section 8.              Release of Administrative Agent and Lenders. The
Borrower, by its signature to this Amendment, hereby absolutely and
unconditionally releases and forever discharges the Administrative Agent and the
Lenders, and any and all participants, parent corporations, subsidiary
corporations, affiliated corporations, insurers, indemnitors, successors and
assigns thereof, together with all of the present and former Directors,
officers, agents and employees of any of the foregoing, from any and all claims,
demands or causes of action of any kind, nature or description, whether arising
in law or equity or upon contract or tort or under any state or federal law or
otherwise, which the Borrower has had, now has or has made claim to have against
any such Person for or by reason of any act, omission, matter, cause or thing
whatsoever occurring or arising prior to the date of this Amendment, whether
such claims, demands and causes of action are matured or unmatured or known or
unknown.

 

Section 9.              Costs and Expenses.  The Borrower hereby reaffirms its
agreement under Section 9.6 of the Credit Agreement to pay or reimburse the
Administrative Agent on demand for all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and specifically including allocated costs of in house counsel), in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and the other documents, agreements and
certificates contemplated hereunder (whether or not the transactions
contemplated hereby or thereby shall be consummated).

 

Section 10.            Miscellaneous.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument.

 

4

--------------------------------------------------------------------------------


 

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of Colorado (other than its conflicts of laws rules).

 

Signature page follows

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.

 

 

 

AMERICAN CRYSTAL SUGAR COMPANY, as Borrower

 

 

 

 

 

By:

/s/ Samuel S. M. Wai

 

 

Name:

Samuel S. M. Wai

 

 

Title:

Treasurer

 

 

 

 

 

 

 

COBANK, ACB, as Administrative Agent and as a Lender

 

 

 

 

 

By:

 /s/ Michael Tousignant

 

 

Name:

Michael Tousignant

 

 

Title:

Vice President

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Edward L. Cooper III

 

 

Name:

Edward L. Cooper III

 

 

Title:

Senior Vice President

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

 

 

 

 

 

By:

/s/ Victor Pierzchalski

 

 

Name:

Victor Pierzchalski

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

U.S. AGBANK, FCB, as a Lender

 

 

 

 

 

 

By:

/s/ Travis W. Ball

 

 

Name:

Travis W. Ball

 

 

Title:

Vice President

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

 

The undersigned, a guarantor of the indebtedness of American Crystal Sugar
Company, a cooperative corporation formed under the laws of the State of
Minnesota (the “Borrower”), to CoBank, ACB, a federally chartered banking
organization, in its capacity as the Administrative Agent (as described in the
Credit Agreement defined in the foregoing Second Amendment to Amended and
Restated Credit Agreement (the “Second Amendment”)), pursuant to an Amended and
Restated Guaranty dated as of July 30, 2009 (as amended, restated, supplemented
or otherwise modified from time to time, the “Guaranty”), hereby
(i) acknowledges receipt of the Second Amendment; (ii) consents to the terms and
execution thereof; (iii) reaffirms all obligations to the Administrative Agent
and the Lenders pursuant to the terms of the Guaranty; and (iv) acknowledges
that the Administrative Agent and the Lenders may amend, restate, extend, renew
or otherwise modify the Credit Agreement and any indebtedness or agreement of
the Borrower, or enter into any agreement or extend additional or other credit
accommodations, without notifying or obtaining the consent of the undersigned
and without impairing the liability of the undersigned under the Guaranty.

 

 

SIDNEY SUGARS INCORPORATED

 

 

 

 

 

By:

/s/ Samuel S. M. Wai

 

 

Name:

Samuel S. M. Wai

 

 

Title:

Treasurer

 

Signature Page to Acknowledgment and Agreement of Guarantor

 

--------------------------------------------------------------------------------


 

Exhibit A

 

COMMITMENTS AND ADDRESSES

 

Name

 

Commitment Amounts

 

Notice Address

CoBank, ACB, as Administrative Agent

 

N/A

 

5500 South Quebec Street

Greenwood Village, CO 80111

Attention: Jacquie Fredericks

Phone: (303) 694-5833

Facsimile: (303) 796-1456

E-mail: jfreder@cobank.com

CoBank, ACB, as a Lender

 

Revolving Credit Facility Commitment: $245,500,000

Term Commitment: $22,293,401.98

Term Revolving Commitment: $40,000,000

Revolving Letter of Credit Commitment: $54,304,163.06

 

5500 South Quebec Street

Greenwood Village, CO 80111

Attention: Jacquie Fredericks

Phone: (303) 694-5833

Facsimile: (303) 796-1456

E-mail: jfreder@cobank.com

U.S. AgBank, FCB, as a Lender by assignment pursuant to an Assignment and
Assumption

 

Revolving Credit Facility Commitment: $57,500,000

Term Commitment: $0

Term Revolving Commitment: $10,000,000

Revolving Letter of Credit Commitment: $6,545,036.93

 

245 N. Waco

Wichita, KS 67202

Attention:  Travis W. Ball

Phone:  (316) 266-5448

Facsimile:  (316) 291-5011

E-mail:  travis.ball@usagbank.com

 

Exhibit A - 1

--------------------------------------------------------------------------------


 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

Revolving Credit Facility Commitment: $36,000,000

Term Commitment: $0

Term Revolving Commitment: $0

Revolving Letter of Credit Commitment: $0

 

1251 Avenue of the Americas

New York, NY 10020-1104

Attention: Portfolio Management Group

Phone: (212) 782-4206

Facsimile: (212) 782-6440

 

With a copy to:

Attention: Scott Ackerman, VP

601 Carlson Parkway, Suite 370

Minnetonka, MN 55305

Phone: (952) 473-7894

Facsimile: (952) 473-5152

E-mail: sackerman@us.mufg.jp

Wells Fargo Bank, National Association

 

Revolving Credit Facility Commitment: $61,000,000

Term Commitment: $0

Term Revolving Commitment: $0

Revolving Letter of Credit Commitment: $0

 

1740 Broadway

Denver, CO 80274

Attention: Edward Cooper III

Phone: (312) 845-9747

Facsimile: (312) 845-4462

Email: ed.cooper3@wellsfargo.com

 

Exhibit A - 2

--------------------------------------------------------------------------------


 

Exhibit O

 

FARM CREDIT PARTICIPANTS

 

 

Name

 

Participation Amounts

 

Notice Address

 

Voting Participant

AgCountry Farm Credit Services, FLCA

 

Revolving Credit Facility Participation: $21,000,000

Term Facility Participation: $0

Term Revolving Facility Participation: $0

Revolving Letter of Credit Participation:   $5,336,397.89

 

David B. Rupp

AgCountry, FCS

1900 44th Street South

PO Box 6020

Fargo, ND 58103

 

Business Phone: 701-499-2559

Business Fax: 877-811-4074

 

EMail: dave.rupp@agcountry.com

 

Yes

AgFirst Farm Credit Bank

 

Revolving Credit Facility Participation: $47,500,000

Term Facility Participation: $0

Term Revolving Facility Participation: $8,000,000

Revolving Letter of Credit Participation:   $0

 

John Burnside

AgFirst Farm Credit Bank

1401 Hampton Street

Columbia, SC 29201

 

Business Phone: 803-753-2221

Business Fax: 803-254-4219

 

EMail: jburnside-servicing@agfirst.com

 

Yes

 

Exhibit O - 1

--------------------------------------------------------------------------------


 

Bank of North Dakota

 

Revolving Credit Facility Participation: $24,000,000

Term Facility Participation: $0

Term Revolving Facility Participation: $0

Revolving Letter of Credit Participation:   $0

 

Tom Redmann

Bank of North Dakota

700 E. Main Avenue

Bismarck, ND 58502-5509

 

Business Phone: 701-328-5671

Business Fax: 701-328-5731

 

EMail: tredmann@state.nd.us

 

Yes

Farm Credit Bank of Texas

 

Revolving Credit Facility Participation: $27,500,000

Term Facility Participation: $0

Term Revolving Facility Participation: $0

Revolving Letter of Credit Participation:   $0

 

Isaac E. Bennett

Farm Credit Bank of Texas

4801 Plaza on the Lake Drive

Austin, TX 78746

 

Business Phone: 512-465-0717

Business Fax: 512-465-1832

 

EMail: isaac.bennett@farmcreditbank.com

 

Yes

Farm Credit Services of America, FLCA

 

Revolving Credit Facility Participation: $7,500,000

Term Facility Participation: $0

Term Revolving Facility Participation: $8,000,000

Revolving Letter of Credit Participation:   $4,438,130.33

 

Curt Brown

Farm Credit Services of America, FLCA

5015 South 118th Street

Omaha, NE 68137

 

Business Phone: 402-348-3668

Business Fax: 402-348-3324

 

EMail: brownc@fcsamerica.com

 

Yes

 

Exhibit O - 2

--------------------------------------------------------------------------------


 

Farm Credit Services of Mid-America, FLCA

 

Revolving Credit Facility Participation: $31,000,000

Term Facility Participation: $0

Term Revolving Facility Participation: $0

Revolving Letter of Credit Participation:   $0

 

Ralph Bowman

Farm Credit Services of Mid-America, FLCA

1601 UPS Drive

Louisville, KY 40223

 

Business Phone: 502-420-3918

Business Fax: 502-420-3618

 

EMail: rbowman@e-farmcredit.com

 

Yes

First Pioneer Farm Credit, ACA

 

Revolving Credit Facility Participation: $0

Term Facility Participation: $0

Term Revolving Facility Participation: $8,000,000

Revolving Letter of Credit Participation:   $4,266,562.38

 

James Papai

First Pioneer Farm Credit, ACA

240 South Road

Enfield, CT 06082

 

Business Phone: 860-741-4380 x261

Business Fax: 860-253-5565

 

EMail: james.papai@firstpioneer.com

 

Yes

Northwest Farm Credit Services, FLCA

 

Revolving Credit Facility Participation: $3,000,000

Term Facility Participation: $0

Term Revolving Facility Participation: $11,000,000

Revolving Letter of Credit Participation:   $15,205,663.01

 

Northwest Farm Credit Services, FLCA

1700 S. Assembly Street

Spokane, WA 99224

 

EMail: participations@farm-credit.com

 

Yes

 

Exhibit O - 3

--------------------------------------------------------------------------------